Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,008,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-20 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 16 regarding an internal combustion engine that includes a double-faced piston slidably mounted within the cylinder and configured to move in a first work stroke from the first end of the cylinder to the second end of the cylinder, wherein the first work stroke includes a first expansion stroke portion during which chemical energy from combustion in the first combustion chamber is converted into mechanical power of the piston, and a first non-expansion stroke portion during which the piston continues to move toward the second end of the cylinder, in combination with the 
Concerning the closest prior art, Reed et al. (U.S. Patent No. 5,285,752) and Köppen (U.S. Patent No. 4,803,960) disclose a double-faced piston slidably mounted within the cylinder and configured to move in a first work stroke from the first end of the cylinder to the second end of the cylinder, wherein the first work stroke includes a first expansion stroke portion, a first momentum stroke portion, and a first compression stroke portion during which the piston compresses gases in the second combustion chamber, but not the first work stroke including a first expansion stroke portion during which chemical energy from combustion in the first combustion chamber is converted into mechanical power of the piston, a first non-expansion stroke portion during which the piston continues to move toward the second end of the cylinder.
However, neither Reed et al., Köppen, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest an internal combustion engine that includes a double-faced piston slidably mounted within the cylinder and configured to move in a first work stroke from the first end of the cylinder to the second end of the cylinder, wherein the first work stroke includes a first expansion stroke portion during which chemical energy from combustion in the first combustion chamber is converted into mechanical power of the piston, and a first non-expansion stroke portion during which the piston continues to move toward the second end of the cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747